Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5 recites “wherein68 the second mirror and the concave surface mirror are integrally coupled to each other.” The second mirror violated antecedent basis as it depends from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO et al. (US 20170115485 A1).
Regarding claim 1 SAITO teaches a virtual image display device (fig. 1, head-up display also see [0011]), comprising: 
an image light generation device ([0030], reflective display 14);  
a projection optical system ([0030] The projection unit 10) configured to project image light emitted from the image light generation device ([0030] The projection unit 10 in FIG. 3 includes a light source 11 for emitting illumination light 300, a light source mirror 12, a prism 13, a reflective display 14, and a projector lens 15 and emits the projection light 200 for forming a display image (not illustrated) on the transmissive screen 30 toward the optical axis adjustment unit 20); 
a folding mirror ([0028] a folding mirror 40) configured to reflect the image light from the projection optical system ([0030]); 
a semi-transmissive mirror (fig. 2, item 61) configured to reflect or transmit part of the image light (fig. 2, P) from the folding mirror ([0028]); and 
a concave surface mirror (mirror 50 in fig 2) configured to reflect, toward the semi-transmissive mirror fig. 2, item 61), the image light from the semi- transmissive mirror to form an exit pupil (fig. 2, item 3), wherein 
an optical axis (fig. 2, solid line coming from item 10) of the projection optical system ([0030]) is arranged in a direction intersecting a reference plane (fig. 2, plane between P and 3)  including an optical axis extending from the folding mirror ([0028] a folding mirror 40)  to the semi- transmissive mirror (2a (windshield) in fig. 2) and an optical axis (fig. 2, axis from folding mirror 40) extending from the concave surface mirror ((mirror 50 in fig 2) to the exit pupil (fig. 2, item 3), and 66 
a display region (fig. 2-3, item 10 that includes display 14) of the image light generation device is arranged inclined in accordance with inclinations of the folding mirror (folding mirror 40) and the semi-transmissive mirror (fig. 2, item 61) that are arranged (fig. 2). 

Regarding claim 6 SAITO teaches wherein the folding mirror ([0028] a folding mirror 40 in fig. 2) includes a single mirror, and the semi-transmissive mirror (fig. 2, item 61) is arranged in a state of being inclined with respect to a reference, the reference being a state in which a plane perpendicular to an axial line of the concave surface mirror (mirror 50 in fig 2) is inclined at 45 degrees about a horizontal axis perpendicular to the axial line (fig. 2).

Regarding claim 8 SAITO teaches wherein an optical path (fig. 2, item 100 that is above item 61) from the image light generation device (fig. 2, item 10, [0030], reflective display 14) to the folding mirror (fig. 2, folding mirror 40) is arranged above the semi-transmissive mirror (fig. 2, item 61).

Regarding claim 9 SAITO teaches wherein an optical path (fig. 2, item 100 that is below item 61) from the image light generation device (fig. 2, item 10) to the folding mirror (fig. 2, folding mirror 40) is arranged below the semi-transmissive mirror (fig. 2, item 61).

Regarding claim 10 SAITO teaches wherein the folding mirror (fig. 2, folding mirror 40) is arranged so as to avoid blocking effective regions of the concave surface mirror (mirror 50 in fig 2) and the semi- transmissive mirror (fig. 2, item 61).

Allowable Subject Matter
Claims 2, 3, 4, 7, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Komatsu US 20150062697.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625